Citation Nr: 1432307	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  13-12 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Whether the Veteran's income is excessive for his receipt of Department of Veterans Affairs (VA) nonservice-connected pension benefits.



ATTORNEY FOR THE BOARD

A. Barone, Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from September 1953 to August 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout since the filing of his application for VA nonservice-connected pension benefits in June 2012, the Veteran's countable income shown has exceeded the applicable income limits.


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 1521, 1522 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the critical facts in the matter are not in dispute.  Resolution of the appeal is dependent on application of governing law and regulation to the undisputed facts shown.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).

Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Nonservice-Connected Pension Benefits

The instant appeal arises from a July 2012 RO determination that from the time of his claim for VA nonservice-connected pension benefits the Veteran's annual income has exceeded the maximum limit for payment of such benefits.  From the record, the RO apparently found the Veteran to be permanently and totally disabled for pension purposes (citing, in part, to a Social Security Administration (SSA) determination on the Veteran's claim for SSA disability benefits), but not entitled to payments of pension benefits because his income exceeded the applicable MAPR.  

Improved (non-service-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, a Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a)(b); 38 C.F.R. § 3.3(a)(3)(v), 3.23(a), (b), (d)(4)(Increases are published in the "Notices" section of the Federal Register.).  Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the Veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§  3.3(a)(3)(vi), 3.23(a), (b), (d)(4).  [The MAPR is increased if a Veteran has a dependent spouse or children; and a Veteran's "annual income" includes his annual income and the annual income of the dependent spouse.  38 U.S.C.A. § 1521(c); 38 C.F.R. § 3.23(d)(4).  However, the Veteran has not reported, and the evidence does not suggest that he has a spouse or any dependents.]  The maximum annual rate of improved pension for a Veteran with no dependents effective from December 1, 2011 was $12,256.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1), (3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid (in excess of five percent of the MAPR).  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272; therefore, such benefits are included as countable income.

An SSA inquiry report in the record shows that, effective December 2011 (and in effect at the time of his June 2012 claim), the Veteran received SSA income of $1,408.90 per month (totaling $16,906.80 annually).  A supplementary medical insurance payment in the amount of $99.90 monthly is shown on the same report; this $1,198.80 annual medical expense, to the extent it is in excess of five percent of the MAPR ($1,198.80 - $612 = $586.80), can be applied to reduce the Veteran's countable income.  The result is a countable income amount of $16,320.  ($16,906.80 - $586.80 = $16,320).

The maximum pension amount for a Veteran with no dependents effective from December 1, 2011 was $12,256.  Based on income information provided and the governing law and regulations, it is clear that the Veteran's income for VA purposes exceeded the limit allowable for payment of VA pension benefits.

In his March 2013 substantive appeal the Veteran reports that that his monthly income then consisted of SSA income of $1,431.90 minus a $104.90 Medicare deduction; he asserts that this is insufficient to meet his listed monthly expenses (including $50 for "medicines".  [The RO appears to have interpreted his handwriting as indicating  $60 in monthly medicine expenses.]  (This updated information submitted by the Veteran was addressed by the RO in a May 2013 supplemental statement of the case readjudicating the issue on appeal.)

The maximum annual pension amount for a Veteran with no dependents effective from December 1, 2012 was $12,465.  Accepting, for the purpose of this analysis only, the Veteran's own account of his income and expenses in the March 2013 substantive appeal: the Veteran received SSA income of $1,431.90 per month (totaling $17,182.80 annually).  His reported Medicare deduction in the amount of $104.90 monthly plus his reported medicine expenses (with the RO's more favorable interpretation of his handwriting) of $60 monthly combine for monthly medical expenses of $164.90; this $1,978.80 annual amount, to the extent in excess of five percent of the MAPR ($1978.80 - $623 = $1,355.80), must be applied to reduce his countable income.  The result is a countable income figure of $15,827.  ($17,182.80 - $1,355.80 = $15,827).

The maximum pension amount for a Veteran with no dependents effective from December 1, 2012 was $12,465.  Based on the income information provided (by the Veteran) and the governing law and regulations, it is clear that the Veteran's income for VA pension purposes exceeded the limit allowable.  Accordingly, pension is not payable based upon the undisputed information in the record.

The Board has given the most favorable reading possible to the facts of this case, but finds that there is no interpretation of the facts presented that would support a legal basis for favorable determination on the Veteran's claim for non-service-connected pension benefits.  The record shows that throughout the Veteran's countable income has exceeded the applicable MAPR.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the law, and not the evidence, is dispositive of this claim, the appeal must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis, 6 Vet. App. 430.

[The Veteran is advised that should his household income change in the future, or should he incur significant out-of-pocket medical expenses, he may reapply for payment of pension and his potential entitlement will be re-determined in light of the changed circumstances.]


ORDER

The appeal to establish that the Veteran's income is not excessive for the purpose of payment of VA nonservice-connected pension benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


